                                                                   Case 9:19-bk-11573-MB              Doc 440 Filed 10/24/19 Entered 10/24/19 12:02:22         Desc
                                                                                                       Main Document     Page 1 of 5


                                                                   1   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                       Maxim B. Litvak (CA Bar No. 215852)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067-4114
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       Email: jpomerantz@pszjlaw.com
                                                                   5           mlitvak@pszjlaw.com

                                                                   6   [Proposed] Attorneys for the Official Committee of
                                                                       Unsecured Creditors
                                                                   7
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                   8                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              NORTHERN DIVISION
                                                                   9
                                                                       In re:                                        Case No.: 19-bk-11573-MB
                                                                  10                                                 Chapter 11
                                                                       HVI CAT CANYON, INC.
                                                                  11                                                REQUEST FOR CONTINUANCE OF HEARING
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                    Debtor.         ON:
                                                                  12
                                                                                                                    (1) APPLICATION FOR ORDER AUTHORIZING
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                    AND APPROVING THE EMPLOYMENT OF
                                           ATTORNEYS AT LAW




                                                                                                                        PACHULSKI STANG ZIEHL & JONES LLP AS
                                                                  14                                                    COUNSEL FOR THE OFFICIAL COMMITTEE
                                                                                                                        OF UNSECURED CREDITORS, EFFECTIVE
                                                                  15                                                    AS OF AUGUST 16, 2019 [Docket No. 214];

                                                                  16                                                (2) APPLICATION OF THE OFFICIAL
                                                                                                                        COMMITTEE OF UNSECURED CREDITORS
                                                                                                                        FOR AUTHORIZATION TO RETAIN AND
                                                                  17                                                    EMPLOY CONWAY MACKENZIE, INC. AS
                                                                                                                        FINANCIAL ADVISOR, EFFECTIVE AS OF
                                                                  18                                                    AUGUST 16, 2019 [Docket No. 219]; and
                                                                  19                                                (3) MOTION OF THE OFFICIAL COMMITTEE
                                                                                                                        OF UNSECURED CREDITORS FOR AN
                                                                  20                                                    ORDER (I) ESTABLISHING INFORMATION
                                                                                                                        SHARING PROCEDURES AND (II) GRANTING
                                                                  21                                                    RELATED RELIEF [Docket No. 223]
                                                                  22                                                   [Relates to Docket Nos. 214, 219, 223, 346, 347, 348,
                                                                                                                       and 379]
                                                                  23
                                                                                                                    Current Hearing Date
                                                                  24                                                Date:        October 28, 2019
                                                                                                                    Time:        10:00 a.m.
                                                                  25                                                Place:       Courtroom 201
                                                                                                                                 U.S. Bankruptcy Court
                                                                  26                                                             1415 State Street
                                                                                                                                 Santa Barbara, CA 93101
                                                                  27                                                Judge:       Hon. Martin R. Barash

                                                                  28                                                Proposed Continued Hearing Date
                                                                                                                    To be Determined by the Court
                                                                                                                    1
                                                                       DOCS_LA:325351.1 38336/002
                                                                   Case 9:19-bk-11573-MB            Doc 440 Filed 10/24/19 Entered 10/24/19 12:02:22           Desc
                                                                                                     Main Document     Page 2 of 5


                                                                   1   TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY JUDGE,

                                                                   2   THE OFFICE OF THE UNITED STATES TRUSTEE, CALIFORNIA STATE LANDS

                                                                   3   COMMISSION, AND PARTIES REQUESTING SPECIAL NOTICE:

                                                                   4           Pachulski Stang Ziehl & Jones LLP, proposed counsel to the Official Committee of

                                                                   5   Unsecured Creditors (the “Committee”) in the above-captioned case, hereby requests a continuance

                                                                   6   of the hearing on (a) Application For Order Authorizing and Approving the Employment of

                                                                   7   Pachulski Stang Ziehl & Jones LLP as Counsel for the Official Committee of Unsecured Creditors,

                                                                   8   Effective as of August 16, 2019 [Docket No. 214] (the “PSZJ Retention Application”),

                                                                   9   (b) Application of the Official Committee of Unsecured Creditors for Authorization to Retain and

                                                                  10   Employ Conway Mackenzie, Inc. as Financial Advisor, Effective as of August 16, 2019 [Docket

                                                                  11   No. 219] (the “Conway Retention Application”), and (c) Motion of the Official Committee of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Unsecured Creditors for an Order (I) Establishing Information Sharing [Docket No. 223] (the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   “Committee Information Motion”, and together with the PSZJ Retention Application and the
                                           ATTORNEYS AT LAW




                                                                  14   Conway Retention Application, the “Motions”), from October 28, 2019 to either November 6, 2019

                                                                  15   or November 7, 2019.

                                                                  16           The request to continue the hearing on the Motions is made at the request of Michael A.

                                                                  17   McConnell, the recently appointed Chapter 11 Trustee in this case (the “Chapter 11 Trustee”). The

                                                                  18   Committee desires to accommodate the Chapter 11 Trustee’s request in light of his recent

                                                                  19   appointment. However, since the two venue transfers have prevented the Committee professionals

                                                                  20   from obtaining an order approving their retention for several weeks, the Committee would prefer not

                                                                  21   to wait to hear the Motions until the next regularly scheduled omnibus hearing set for November 22,

                                                                  22   2019, and thus has requested that they be specially set for hearing.

                                                                  23    Dated:     October 24, 2019                     PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24
                                                                                                                        By    /s/ Jeffrey N. Pomerantz
                                                                  25                                                          [Proposed] Attorneys for Official Committee
                                                                                                                              of Unsecured Creditors
                                                                  26

                                                                  27

                                                                  28

                                                                                                                    2
                                                                       DOCS_LA:325351.1 38336/002
            Case 9:19-bk-11573-MB                  Doc 440 Filed 10/24/19 Entered 10/24/19 12:02:22                                       Desc
                                                    Main Document     Page 3 of 5

                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                            10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): REQUEST FOR CONTINUANCE OF
HEARING ON: (1) APPLICATION FOR ORDER AUTHORIZING AND APPROVING THE
EMPLOYMENT OF PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL FOR THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS, EFFECTIVE AS OF AUGUST 16, 2019 [Docket No. 214];
(2) APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
AUTHORIZATION TO RETAIN AND EMPLOY CONWAY MACKENZIE, INC. AS FINANCIAL
ADVISOR, EFFECTIVE AS OF AUGUST 16, 2019 [Docket No. 219]; and (3) MOTION OF THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS FOR AN ORDER (I) ESTABLISHING INFORMATION
SHARING PROCEDURES AND (II) GRANTING RELATED RELIEF [Docket No. 223] will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) October 24,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 24, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
Office of the U.S. Trustee
Brian Fittipaldi
1415 State Street, Suite 148
Santa Barbara, CA 93101
                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 24, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

      VIA OVERNIGHT DELIVERY                                             VIA EMAIL
      Honorable Martin R. Barash                                         Marc S. Cohen mscohen@loeb.com
                                                                         Donald A. Miller dmiller@loeb.com
      U.S. Bankruptcy Court
                                                                         Steven S. Rosenthal srosenthal@loeb.com
      21041 Burbank Boulevard, Suite 342 / Courtroom 303                 Alicia M. Clough aclough@loeb.com
      Woodland Hills, CA 91367-6603                                      Mariah V. S. Volk mvolk@loeb.com

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  October 24, 2019             Nancy H. Brown                                                  /s/ Nancy H. Brown
  Date                         Printed Name                                                    Signature

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                        F 9013-3.1.PROOF.SERVICE
DOCS_LA:325351.1 38336/002
              Case 9:19-bk-11573-MB                    Doc 440 Filed 10/24/19 Entered 10/24/19 12:02:22                                       Desc
                                                        Main Document     Page 4 of 5


SERVICE INFORMATION FOR CASE NO. 19-bk-11573-MB

1.        TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

           William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
           Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
           Marc S Cohen mscohen@loeb.com, klyles@loeb.com
           Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
           H Alexander Fisch Alex.Fisch@doj.ca.gov
           Don Fisher dfisher@ptwww.com, tblack@ptwww.com
           Brian D Fittipaldi brian.fittipaldi@usdoj.gov
           Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu
           Karen L Grant kgrant@silcom.com
           Ira S Greene Ira.Greene@lockelord.com
           Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
           Brian L Holman b.holman@musickpeeler.com
           Eric P Israel eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
           Razmig Izakelian razmigizakelian@quinnemanuel.com
           Alan H Katz akatz@lockelord.
           John C Keith john.keith@doj.ca.govcom
           Jeannie Kim jkim@friedmanspring.com
           Brian M Metcalf bmetcalf@omm.com
           Michael L Moskowitz mlm@weltmosk.com, jg@weltmosk.com;aw@weltmosk.com
           David L Osias dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com
           Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
           Jeffrey N Pomerantz jpomerantz@pszjlaw.com
           Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
           Mitchell E Rishe mitchell.rishe@doj.ca.gov
           Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
           Ross Spence ross@snowspencelaw.com, janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
           Christopher D Sullivan csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
           Jennifer Taylor jtaylor@omm.com
           Salina R Thomas bankruptcy@co.kern.ca.us
           Patricia B Tomasco pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
           Fred Whitaker lshertzer@cwlawyers.com
           William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
           Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

     SERVED BY EMAIL
                     Donald A. Miller dmiller@loeb.com
                     Steven S. Rosenthal srosenthal@loeb.com
                     Mariah V. S. Volk mvolk@loeb.com
                     Allan B. Diamond adiamond@diamondmccarth.com
                     Sheryl P. Giugliano sgiugliano@diamondmccarthy.com
                     Laura K. McAvoy l.mcavoy@musickpeeler.com
                     Gary Svirsky gsvirsky@omm.com
                     Samantha M. Indelicato sindelicato@omm.com


SERVED BY UNITED STATES MAIL:

          HVI Cat Canyon, Inc.
          c/o Capitol Corporate Services, Inc.
          36 S. 18th Avenue, Suite D
          Brighton, CO 80601


                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                        F 9013-3.1.PROOF.SERVICE
DOCS_LA:325351.1 38336/002
            Case 9:19-bk-11573-MB                  Doc 440 Filed 10/24/19 Entered 10/24/19 12:02:22                                       Desc
                                                    Main Document     Page 5 of 5

                                                   REQUESTS FOR SPECIAL NOTICE

       Attorneys for Buganko                              Attorneys for Eller Family Trust
       Philip W. Ganong                                   Cummins & White, LLP
       Ganong Law                                         Attn: Fred M. Whitaker, P.C.
       930 Truxtun Avenue, Suite 102                            Ashley Bolduc
       Bakersfield, CA 93301                              2424 S.E. Bristol Street, Suite 300
                                                          Newport Beach, CA 92660-0764




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
DOCS_LA:325351.1 38336/002
